Contribution of EU regional policy towards fighting the financial and economic crisis, with a special reference to Objective 2 (short presentation)
The next item is the report by Rodi Kratsa-Tsagaropoulou, on behalf of the Committee on Regional Development, on the contribution of EU regional policy towards fighting the financial and economic crisis, with a special reference to Objective 2.
rapporteur. - (EL) Mr President, Commissioner, the purpose of this report is to highlight the importance of regional policy to recovery in the European Union today, in the wake of the financial crisis and its impact on the real economy.
We want to emphasise that regional policy is the basic source of investment in growth. The Structural Funds are not only tools for ironing out irregularities and structural problems; they are also tools which must be adapted to current circumstances and used in the best possible way for balanced growth, for the functioning of the internal market.
The report focuses in particular on Objective 2 regions, regions which have accounted for an increased proportion of GDP since 2000 and recorded high performance levels in competitiveness, innovation and research.
Following the 2006 reform, Objective 2 regions focused on competitiveness and the creation of quality jobs. By way of example, to illustrate the breadth of this initiative, Objective 2 interventions relate to 168 regions with 314 million inhabitants in 19 Member States of the Union.
These efforts must therefore continue at European, national and local level. It is clear from the motion for a resolution that we want to support the regional dimension of the Europe 2020 strategy, a priority which targets not only regional and social cohesion, but also the competitiveness of the regions.
The resolution calls on the European Commission for greater flexibility in granting appropriations and taking decisions, so that better and quicker use can be made of the Structural Funds. We have already noted that, out of a total of 117 operational funds financed by the European Social Fund, 13 were amended in certain Member States of the European Union and adapted to financial difficulties and the difficulties in providing national financing. We are calling on the European Commission to support efforts by the Member States, so that they can make use of this adaptability.
Our basic proposal is to support the Council decision to increase advances to countries whose GDP has fallen by more than 10% or which have received IMF balance-of-payments support for the purpose of financial adaptation. We are also asking for the European Commission to be allowed to find flexible solutions for the N+2 and N+3 rules, so that Member States in financial difficulty do not forfeit European aid.
Another point we make is that the sixth progress report on cohesion does not include sufficient qualitative and quantitative data on Objective 2 regions. We therefore call on the European Commission to present a study containing all the necessary information so that we can intervene in terms of adaptability under the present circumstances and prepare the next financial perspective on the basis of real circumstances and real needs.
Another issue which we highlight is that, in special circumstances, such as those which gave rise to the report, by which I mean the economic crisis, greater flexibility is needed in the N+2 rule, in view of the objectives pursued by political cohesion and the effects of cyclical economic changes on public finances and private investment.
We also highlight the importance of promoting the JASPERS, JEREMIE and JESSICA initiatives, because there are countries such as Greece (which is not mentioned in the report, but I give it as an example), which signed up with the European Investment Bank in 2007 in order to develop these initiatives and only recently activated the procedures.
We therefore need vigilance, adaptability and coordination of the necessary means if we are to make good use of regional policy.
Mr President, I fully support the rapporteur's proposals. I have seen the benefits of Objective 2 funding from my own experience, in my own country, and two weeks ago in Mannheim. If this were to be withdrawn, it would be a huge drawback for these regions. My own area got an entrepreneurial award from the European Union. Two weeks ago in Mannheim, I could see first of all the appreciation of the funding and, more importantly, the effect.
I think in the world at large, you have innovators and imitators. Very few can innovate, almost everybody should or can imitate. Often, you will find the best innovation in these little regions. I saw it in Mannheim; I have seen it in business parks, etc. Their work is benefiting their own regions but through imitation, it can benefit many other regions as well.
And, finally, as the rapporteur said, GDP cannot be the sole way of deciding the purchasing power of regions.
(RO) I wish to begin by congratulating the rapporteur. This is a report which is both important and well written.
The role played by regional policy in mitigating and combating the economic and financial crisis is unarguable. The development of the regions and guarantee of economic, social and territorial cohesion are also crucial to the growth of the European Union's economic competitiveness and in achieving the EU 2020 objectives.
Against the background of the current crisis, I believe that the procedures for using the Structural and Cohesion Funds definitely need to be simplified and the eligible costs need to be extended in order to make an even more effective contribution to achieving the objectives relating to the labour market and social inclusion.
I continue to support employment in the key sectors of the economy and the guarantee of maintaining economic, social and territorial cohesion as a priority for the European Union. This will enable us to achieve smart, sustainable economic growth for Europe's states and regions.
(DE) Mr President, Mr Šefčovič, thank you very much for giving me the opportunity to take the floor so late in the evening. I believe that cohesion policy has seldom been as important as it is now, in the midst of this crisis. One clear sign of a crisis is the fact that jobs and investment become concentrated in the population centres of the individual Member States. Now, in particular, we need cohesion policy to play an active role and to invest in the regions.
We need a driving force or an impetus of this kind in the regions. We need every euro that we can lay our hands on. With regard to Lower Austria, which is also an Objective 2 region, I can only say that we have managed in the past to generate three euros in our region for every one euro from the EU. We must have clear guidelines in this respect. In other words, we need greater reliability and we need to be able to plan ahead. However, particularly in situations like the one in which we currently find ourselves, there must also be the option of taking a flexible approach. This is why I believe that this report is so important, because it calls for flexibility of this kind and because opportunities are needed in the regions.
(PL) The fundamental objective of the Union is to overcome the economic crisis. This means, principally, eliminating the structural problems which arose in the wake of the crisis, particularly in relation to competitiveness and employment.
The European Commission has made the following proposals, which are intended to bring about an improvement in the economy at national and regional level: support for undertakings, improving knowledge and innovation and increased flexibility for cohesion programmes. Therefore, we should accelerate investment, simplify the realisation of cohesion policy programmes and make these programmes more flexible. The foundation of cohesion policy programmes should be smart investment.
We should also take measures for further and deeper integration of the entire Union and strive for strengthening of the solidarity of the Union and its Community market, and the actions of individual Member States must not concentrate only on their own particular interests. The European Union must concentrate on creating permanent mechanisms which will guarantee protection from the adverse effects of the economic crisis.
(RO) I would first of all like to congratulate Mrs Kratsa for drafting this report.
The governments of Member States across the whole EU are right in the midst of implementing tough measures aimed at national economic recovery. In addition to the austerity measures which have been adopted, I believe that we need to boost the investments made from the European funds.
In the context of exiting the crisis, Objective 2 in the cohesion policy is particularly important for making Europe's regions more competitive and for boosting employment capacity.
All the regions in Romania are still covered by Objective 1 of the regional policy, which is convergence. One viable solution to help my country emerge from the crisis is for it to have access to as many European funds as possible and for local administrations to be encouraged to implement as many projects as possible using European money.
Vice-President of the Commission. - Mr President, I would like to thank the rapporteur for her report on the role of cohesion policy in the recovery plan and beyond, and also to thank the European Parliament for its interest in the monitoring of the impact of this measure on national and regional economies.
Cohesion policy is conceived as a policy to support the reduction in socio-economic disparities and real convergence by investing in measures to foster structural change. With total financial resources of EUR 347 billion for the period 2007-2013, EUR 228 billion of which is earmarked for Lisbon-related investment, this cohesion policy provides a powerful support for both budgetary stability and public investment in the Member States and the regions of the European Union. While this is not an anti-cyclical economic policy, it represents a powerful and relevant lever available to the Union for promoting investment in the real economy. This explains why the policy was included as a key part of the European Economic Recovery Plan.
The goal of this plan and of these European measures was to counter important negative impacts of the crisis. Therefore, the Commission proposed a set of legislative changes and targeted recommendations. The overriding aim of this proposal was to speed up implementation of programmes and accelerate financing to beneficiaries for the programmes already approved for the period of this financial perspective. We did this through increased EU pre-financing and a series of simplification measures.
The legislative changes entered into force in April 2009 and recommendations to the Member States, following the Commission's communications, were adopted in December 2008. So we can say that this legislative package was adopted within five months, which is a timetable fully compatible with the urgency of the remedies needed to be taken against the crisis. I would like to underline that this success was the result of the quality of interinstitutional work and fruitful cooperation with the institutional partners - and, in particular, with the European Parliament - because all of us wanted to respond quickly and adequately to the political and economic needs.
As a whole, these measures have been characterised as a positive move that provided the necessary means for accelerating spending and easing implementation obstacles. These measures were flexible enough to allow Member States to choose and implement those that are best suited to their specific national and regional environment, because we know that there is no such thing as a 'one size fits all' solution. Recovery measures had also contributed to reviving and improving implementation mechanisms of the cohesion policy by simplifying as much as possible some provisions of the preparation and management of projects. These measures were not only designed to fight against the crisis but also to take on a permanent role in the post-crisis situation in the present programming period.
Last but not least, the Commission will present a report on the implementation and results of the measures adopted within the framework of the recovery plan that concern cohesion policy in the European Union, following the Commission's commitment to submit to the European Parliament such a report during the second half of 2010.
The debate is closed.
The vote will take place tomorrow, Tuesday, 6 July, at 12:00.